DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, lines 1-2 recite “a semiconductor oxide material”.  It is not clear, from this limitation whether this is intended to be an oxide which is a semiconductor (such as IGZO) or an oxide of a semiconductor material (such as SiO).  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “an oxide of a semiconductor material”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHENG (US 20110278676).
Regarding claim 1, CHENG discloses a device comprising: 
a fin structure (fin 14 or 16, see fig 1, para 18) having a first fin portion (portion of the fin below the region with the widest point, see fig 1, para 18 and figure I below) having a first width (width of the first portion, see fig 1, para 18 and figure I below) extending from a substrate (substrate 13, see fig 1, para 16), 
a second fin portion (portion of the fin including the widest portion, see fig 1, para 17 and figure I below) having a second width (width of the fin at its widest point, see fig 1, para 17 and figure I below) disposed over the first fin portion, and 
a third fin portion (portion of the fin over the portion including its widest point, see fig 1, para 17 and figure I below) having a third width (width of the top portion, see fig 1 and figure I below) disposed over the second fin portion, 
wherein the second width is greater than the first width and the third width (the second width is the widest part of the fin, see fig 1 and figure I below); and 
an isolation feature (STI region 18, see fig 1, para 17) disposed over the substrate, 
wherein the isolation feature physically contacts first sidewalls of the first fin portion, second sidewalls of the second fin portion, and third sidewalls of the third fin portion (18 directly contacts sidewalls of the 1st, 2nd and 3rd portions, see fig 1 and figure I below).
Regarding claim 2, CHENG discloses the device of claim 1, wherein the isolation feature physically contacts a top surface of the second fin portion (18 directly contacts upward facing surfaces of the middle portion of fins 14/16, see fig 1 and figure I below).
Regarding claim 3, CHENG discloses the device of claim 1, wherein the isolation feature physically contacts a bottom portion of the third sidewalls of the third fin portion and the isolation feature does not physically contact an upper portion of the third sidewalls of the third fin portion (18 is in direct contact with lower portions of the sidewalls of the top portion of the fins, and does not directly contact upper portions of the top portions of the fins 14/16, see fig 1 and figure I below).
Regarding claim 4, CHENG discloses the device of claim 1, wherein the isolation feature physically contacts a top surface of the second fin portion in a first region of the fin structure (18 directly contacts upwards facing surfaces of the middle portions of the fin 24/25 under the gate, see fig 4, para 18) and
an epitaxial layer physically contacts the top surface of the second fin portion in second regions of the fin structure (epitaxial layer 24 forms part of the third fin portion that directly contacts a top surface of the second fin portions in the regions on either side of the gate, see fig 1, para 18), wherein the first region of the fin structure is disposed between the second regions of the fin structure (the portion under the gate is between the portions on either side of the gate, see fig 1-3).
Regarding claim 5, CHENG discloses the device of claim 1, wherein the third width is less than the first width (the top part of the third portion of the fin has a smaller width that the upper parts of the first portion, see fig 1 and figure I below).
Regarding claim 6, CHENG discloses the device of claim 1, wherein the first fin portion includes a first semiconductor material, the second fin portion includes a second semiconductor material, and the third fin portion includes a third semiconductor material, wherein the first semiconductor material, the second semiconductor material, and the third semiconductor material include silicon (the lower, middle and upper portions of fin 16 comprise 26 which can be SiGe, see fig 1, para 18).
Regarding claim 7, CHENG discloses the device of claim 6, wherein the second semiconductor material further includes germanium (fin 16 can be made of SiGe 26, see fig 1, para 18).
Regarding claim 16, CHENG discloses a device comprising: 
a first fin structure (fin 16, see fig 1, para 18) and a second fin structure (fin 14, see fig 1, para 18) disposed over a substrate (substrate 13, see fig 1, para 16), 
wherein the first fin structure and the second fin structure each have a first fin portion (portion of the fin below the region with the widest point, see fig 1, para 18 and figure I below) having a first width (width of the first portion, see fig 1, para 18 and figure I below), 
a second fin portion (portion of the fin including the widest portion, see fig 1, para 17 and figure I below) having a second width (width of the fin at its widest point, see fig 1, para 17 and figure I below) disposed over the first fin portion, and 
a third fin portion (portion of the fin over the portion including its widest point, see fig 1, para 17 and figure I below) having a third width (width of the top portion, see fig 1 and figure I below) disposed over the second fin portion, 
wherein the second width is greater than the first width and the third width (the second width is the widest part of the fin, see fig 1 and figure I below); and 
an isolation feature (STI region 18, see fig 1, para 17) disposed over the substrate and between the first fin structure and the second fin structure (see fig 1 and figure I below), 
wherein the isolation feature physically contacts first sidewalls of the first fin portions of the first fin structure and the second fin structure, second sidewalls of the second fin portions of the first fin structure and the second fin structure, and third sidewalls of the third fin portions of the first fin structure and the second fin structure (18 directly contacts sidewalls of the 1st, 2nd and 3rd portions, see fig 1 and figure I below).
Regarding claim 17, CHENG discloses the device of claim 16, wherein the third fin portions of the first fin structure and the second fin structure extend above the isolation feature (the middle and upper portions of the fins extend above 18, see fig 1 and figure I below), such that the isolation feature physically contacts lower portions of the third sidewalls of the third fin portions of the first fin structure and the second fin structure (18 directly contacts a lower portion of the third fin portions of the fins, see fig 1 and figure I below).
Regarding claim 18, CHENG discloses the device of claim 17, further comprising a gate structure (gate structure comprising 64, 66, 68, 70, 56 and 58, see fig 2-3, para 26) that physically contacts upper portions of the third sidewalls of the third fin portions of the first fin structure and the second fin structure (dummy spacers 58 directly contact upper portions of the fins 26/26, see fig 2-3, para 24), wherein the gate structure further physically contacts the isolation feature (the gate spacers 56/58 directly contacts 18, see fig 4).
Regarding claim 20, CHENG discloses the device of claim 16, wherein the isolation feature physically contacts top surfaces of the second fin portions of the first fin structure and the second fin structure (18 directly contacts an upwards facing surface of the middle portion of fins 14/16, see fig 1 and figure I).

    PNG
    media_image1.png
    475
    684
    media_image1.png
    Greyscale

Figure I: CHENG figure 1 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (US 20110278676) in view of ZHU (US 20090008705).
Regarding claim 8, CHENG discloses the device of claim 6.
CHENG fails to explicitly disclose a device, wherein the second fin portion further includes a semiconductor oxide material, wherein the second semiconductor material is disposed between semiconductor oxide material.
ZHU teaches a device, wherein the second fin portion further includes a semiconductor oxide material (the middle portion of the fin includes SiGeO 54, see fig 12, para 61), wherein the second semiconductor material is disposed between semiconductor oxide material (SiGe 32 is between SiGeO 54, see fig 12, para 49).
CHENG and ZHU are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the oxide material of ZHU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the oxide material of ZHU in order to decrease the width of the SiGe layer (see ZHU para 61 and 63).
Claim(s) 9-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (US 20110278676) in view of LEE (US 20150137263).
Regarding claim 9, CHENG discloses a device comprising: 
a fin structure (fin 14 or 16, see fig 1, para 18) having a first fin portion (portion of the fin below the region with the widest point, see fig 1, para 18 and figure I below) having a first width (width of the first portion, see fig 1, para 18 and figure I below) extending from a substrate (substrate 13, see fig 1, para 16), 
a second fin portion (portion of the fin including the widest portion, see fig 1, para 17 and figure I below) having a second width (width of the fin at its widest point, see fig 1, para 17 and figure I below) disposed over the first fin portion, and 
a third fin portion (portion of the fin over the portion including its widest point, see fig 1, para 17 and figure I below) having a third width (width of the top portion, see fig 1 and figure I below)  disposed over the second fin portion, 
wherein the second width is greater than the first width and the third width (the second width is the widest part of the fin, see fig 1 and figure I below);
a first dielectric layer (STI region 18, see fig 1, para 17) that physically contacts first sidewalls of the first fin portion, second sidewalls of the second fin portion, and third sidewalls of the third fin portion (18 directly contacts sidewalls of the 1st, 2nd and 3rd portions, see fig 1 and figure I below).
CHENG fails to explicitly disclose a device comprising a second dielectric layer that physically contacts the first dielectric layer and the third sidewalls of the third fin portion.
LEE teaches a device comprising  a second dielectric layer (dielectric 136, see fig 12, para 97) that physically contacts the first dielectric layer and the third sidewalls of the third fin portion (136 directly contacts a top surface of dielectric 131/142/146, see fig 12, para 90, and top fin portion 105, see fig 12, para 95).
CHENG and LEE are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the second dielectric layer of LEE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the second dielectric layer of LEE in order to act as a mask for the gate replacement process (see LEE para 97-99).
Regarding claim 10, CHENG and LEE disclose the device of claim 9.
CHENG fails to explicitly disclose a device, wherein a first dielectric material of the first dielectric layer and a second dielectric material of the second dielectric layer are the same.
LEE teaches a device, wherein a first dielectric material of the first dielectric layer and a second dielectric material of the second dielectric layer are the same (layer 136 is formed from 130 which is SiO, see para 85, and 136 can also be SiO, see fig 12A, para 97).
CHENG and LEE are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the second dielectric layer of LEE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the second dielectric layer of LEE in order to act as a mask for the gate replacement process (see LEE para 97-99).
Regarding claim 11, CHENG and LEE disclose the device of claim 10.
CHENG fails to explicitly disclose a device, wherein the first dielectric material and the second dielectric material include silicon and oxygen.
LEE teaches a device, wherein the first dielectric material and the second dielectric material include silicon and oxygen (131 and 136 can both be SiO, see para 85 and 136).
CHENG and LEE are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the second dielectric layer of LEE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the second dielectric layer of LEE in order to act as a mask for the gate replacement process (see LEE para 97-99).
Regarding claim 12, CHENG and LEE disclose the device of claim 9.
CHENG fails to explicitly disclose a device, wherein a first dielectric material of the first dielectric layer and a second dielectric material of the second dielectric layer are different.
LEE teaches a device, wherein a first dielectric material of the first dielectric layer and a second dielectric material of the second dielectric layer are different(131 is formed from 130 which is SiO, and 136 can be SiON, see fig 12, para 97 and 85).
CHENG and LEE are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the second dielectric layer of LEE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the second dielectric layer of LEE in order to act as a mask for the gate replacement process (see LEE para 97-99).
Regarding claim 13, CHENG and LEE disclose the device of claim 10.
CHENG fails to explicitly disclose a device, wherein the first dielectric material includes silicon and nitrogen and the second dielectric material includes silicon and nitrogen.
LEE teaches a device, wherein the first dielectric material includes silicon and nitrogen (146 can be SiON, see fig 12, para 82) and the second dielectric material includes silicon and nitrogen (136 can be SiON, see fig 12, para 97).
CHENG and LEE are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the second dielectric layer of LEE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the second dielectric layer of LEE in order to act as a mask for the gate replacement process (see LEE para 97-99).
Regarding claim 14, CHENG and LEE disclose the device of claim 9.
CHENG further discloses a device, wherein the first dielectric layer physically contacts a top surface of the second fin portion (18 directly contacts an upwards facing surface of the middle portion of fins 14/16, see fig 1 and figure I).
Regarding claim 15, CHENG and LEE disclose the device of claim 9.
CHENG fails to explicitly disclose a device, wherein the first dielectric layer is a portion of an isolation feature and the second dielectric layer is a portion of a gate structure.
LEE teaches a device, wherein the first dielectric layer is a portion of an isolation feature (131 acts as isolation between the fins, see fig 12, para 90) and the second dielectric layer is a portion of a gate structure (136 forms an insulating layer surrounding the gate structure GE, see fig 12, para 99).
CHENG and LEE are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the second dielectric layer of LEE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the second dielectric layer of LEE in order to act as a mask for the gate replacement process (see LEE para 97-99).
Regarding claim 19, CHENG discloses the device of claim 16, wherein the third fin portions of the first fin structure and the second fin structure have a first height in channel regions of the first fin structure and the second fin structure and a second height in source/drain regions of the first fin structure and the second fin structure (the fins including 24/26 have a higher maximum height on either side of the gate than under the gate in channel regions 38 and 59, see fig 2-3, para 21 and 25), 
such that the isolation feature partially covers the third sidewalls of the third fin portions of the first fin structure and the second fin structure in the channel regions (18 covers part of the top portions of the fins in the region under the gates 20/22, see fig 4, para 18).
CHENG fails to explicitly disclose a device wherein the isolation feature completely covers the third sidewalls of the third fin portions of the first fin structure and the second fin structure in the source/drain regions.
LEE teaches a device wherein the isolation feature completely covers the third sidewalls of the third fin portions of the first fin structure and the second fin structure in the source/drain regions (insulating layer 136 completely covers the top portions of the source/drain regions of the fins 105, see fig 12, para 99).
CHENG and LEE are analogous art because they both are directed towards semiconductor finFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHENG with the second dielectric layer of LEE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHENG with the second dielectric layer of LEE in order to act as a mask for the gate replacement process (see LEE para 97-99).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811